F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         APR 27 2001
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 JOHN LYONS,

               Plaintiff-Appellant,                     No. 00-2448
          v.                                         (D. New Mexico)
 NEW MEXICO DEPARTMENT OF                     (D.C. No. CIV-00-743 BB/LCS)
 CORRECTIONS; ROB PERRY,
 Secretary of Corrections; DON
 CAVINESS, Classification Director;
 JEFF SENA, Classification Bureau
 Chief; INMATES DISCIPLINARY
 COMMITTEE, Western New Mexico
 Correctional Facility,

               Defendants-Appellees.


                             ORDER AND JUDGMENT         *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for decision on the briefs without oral




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      John Lyons, a state prisoner in New Mexico proceeding pro se, appeals the

district court’s denial of his “Motion to Reconsider Order of Court,” brought

pursuant to Federal Rule of Civil Procedure 60(b). We affirm.

      The Federal Rules of Civil Procedure do not recognize a motion to

reconsider and we construe such a motion in one of two ways.       See Hawkins v.

Evans , 64 F.3d 543, 546 (10th Cir. 1995). If the motion is filed within ten days

of the district court’s entry of judgment, it is treated as a Rule 59(e) motion to

alter or amend the judgment.   See id. When, as here, it is filed more than ten days

after entry of judgment, it is treated as a Rule 60(b) motion for relief from

judgment. See id.

      Rule 60(b) provides, in relevant part: “On motion and upon such terms as

are just, the court may relieve a party . . . from a final judgment, order, or

proceeding for the following reasons: (1) mistake, inadvertence, surprise, or

excusable neglect; . . . or (6) any other reason justifying relief from the operation

of the judgment.” Fed. R. Civ. P. 60(b). An appeal from the denial of a Rule

60(b) motion does not itself preserve for appellate review the merits of the

underlying judgment and raises for review only the district court’s denial of the

motion to reconsider.   See Hawkins , 63 F.3d at 546. “We review the denial of a


                                           -2-
motion filed pursuant to Fed. R. Civ. P. 60(b) only to determine whether the

district court abused its discretion.”   White v. American Airlines, Inc.   , 915 F.2d

1414, 1425 (10th Cir. 1990).

       “Relief under Rule 60(b) is extraordinary and may only be granted in

exceptional circumstances.”       Bud Brooks Trucking, Inc. v. Bill Hodges Trucking

Co. , 909 F.2d 1437, 1440 (10th Cir. 1990).

       Grounds warranting a motion to reconsider include (1) an intervening
       change in the controlling law, (2) new evidence previously unavailable,
       and (3) the need to correct clear error or prevent manifest injustice.
       Thus, a motion for reconsideration is appropriate where the court has
       misapprehended the facts, a party’s position, or the controlling law.

Servants of the Paraclete v. John Does, I-XVI     , 204 F.3d 1005, 1012 (10th Cir.

2000) (internal quotation marks omitted).

        In denying reconsideration, the district court examined Mr. Lyons’s

argument that it overlooked two of three claims in its dismissal order. The

district court determined that the motion to reconsider presented no manifest

errors of law and no exceptional circumstances, and we agree. We AFFIRM the

district court’s order.

                                          Entered for the Court,



                                          Robert H. Henry
                                          Circuit Judge



                                            -3-